Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 08/05/2021, Applicant canceled Claim 5 and argued against all rejections previously set forth in the Office Action dated 04/05/2021.
In light of Applicant’s amendments and arguments, the rejections of Claim 5 under 35 U.S.C. §112(d) previously set forth are withdrawn.
In light of Applicant’s arguments, the prior art rejections of Claims 1, 5-18, 20, and 39 under 35 U.S.C. §102(a)(2) previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ebenesar D. Thomas on 08/13/2021.


In the claims:
1. (Currently Amended) An information processing apparatus comprising: 
	a provision control unit that acquires work information indicating a work target which is a target of work performed by a user, determines a work target satisfying a provision condition among work targets indicated by the acquired work information, and displays an operation image for selecting the determined work target on a display screen associated with a head mounted display in an operable manner within a predetermined range defined by a sensor; and 
	an input detection unit that detects an input operation on the displayed operation image, 
	wherein the provision condition for a work target to which a corresponding operation image is not displayed on the display screen includes that a provision start condition is satisfied, the provision start condition being a condition for starting display of the operation image, 	wherein the provision control unit determines whether or not the work target to which the corresponding operation image is not displayed on the display screen satisfies the provision start condition, and displays the operation image corresponding to the work target satisfying the provision start condition on the display screen in an operable manner from a time when the provision start condition is satisfied to a time when a provision finish condition is satisfied, 
	wherein the provision condition for a work target to which a corresponding operation image is displayed on the display screen includes that [[a]] the provision finish condition is not satisfied, the provision finish condition being a condition for finishing display of the operation image, 




wherein the provision control unit determines whether or not the work target to which the corresponding operation image is displayed on the display screen satisfies the provision finish condition, and does not display the operation image corresponding to the work target without satisfying the provision finish condition on the display screen or displays the operation image on the display screen in an inoperable manner in a case where the work target satisfies the provision finish condition, and 
	wherein the provision finish condition for the work target includes that, after the provision start condition for the work target becomes not satisfied, one or more other work targets satisfy the provision start condition.

20. (Currently Amended): A control method executed by a computer, the control method comprising: 	determining a work target satisfying a provision condition by using work information indicating a work target which is a target of work performed by a user, and displaying an operation image for selecting the determined work target on a display screen associated with a head mounted display in an operable manner within a predetermined range defined by a sensor; and 
	detecting an input operation on the displayed operation image, 
	wherein the provision condition for a work target to which a corresponding operation image is not displayed on the display screen includes that a provision start condition is satisfied, the provision start condition being a condition for starting display of the operation image, 7Appln. No.: 16/648,359 
	wherein determining whether or not the work target to which the corresponding operation image is not displayed on the display screen satisfies the provision start condition, from a time when the provision start condition is satisfied to a time when a provision finish condition is satisfied, 
	wherein the provision condition for a work target to which a corresponding operation image is displayed on the display screen includes that [[a]] the provision finish condition is not satisfied, the provision finish condition being a condition for finishing display of the operation image, 
	wherein determining whether or not the work target to which the corresponding operation image is displayed on the display screen satisfies the provision finish condition, and does not display the operation image corresponding to the work target without satisfying the provision finish condition on the display screen or displays the operation image on the display screen in an inoperable manner in a case where the work target satisfies the provision finish condition, and 
	wherein the provision finish condition for the work target includes that, after the provision start condition for the work target becomes not satisfied, one or more other work targets satisfy the provision start condition.

39. (Currently Amended): A non-transitory computer-readable storage medium storing a program causing a computer to execute: 
	determining a work target satisfying a provision condition by using work information indicating a work target which is a target of work performed by a user, and displaying an 8 Appln. No.: 16/648,359 operation image for selecting the determined work target on a display screen associated with a within a predetermined range defined by a sensor; and 
	detecting an input operation on the displayed operation image, 
	wherein the provision condition for a work target to which a corresponding operation image is not displayed on the display screen includes that a provision start condition is satisfied, the provision start condition being a condition for starting display of the operation image, 
	wherein determining whether or not the work target to which the corresponding operation image is not displayed on the display screen satisfies the provision start condition, and displays the operation image corresponding to the work target satisfying the provision start condition on the display screen in an operable manner from a time when the provision start condition is satisfied to a time when a provision finish condition is satisfied, 
	wherein the provision condition for a work target to which a corresponding operation image is displayed on the display screen includes that [[a]] the provision finish condition is not satisfied, the provision finish condition being a condition for finishing display of the operation image, 
	wherein determining whether or not the work target to which the corresponding operation image is displayed on the display screen satisfies the provision finish condition, and does not display the operation image corresponding to the work target without satisfying the provision finish condition on the display screen or displays the operation image on the display screen in an inoperable manner in a case where the work target satisfies the provision finish condition, and 


Allowable Subject Matter

	Claims 1, 6-18, 20, and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 08/05/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 20, and 39.
	Claims 6-18:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.